                Case 3:18-cr-00457-WHA Document 7 Filed 11/02/18 Page 1 of 2




 1   ALEX G. TSE (CABN 152348)                                                     PILED
     United States Attorney
 2                                                                                 NOV 05 2018
     BARBARA J. VALLIERE (DCBN 439353)
 3   Chief, Criminal Division

 4   JOSEPH E. SPRINGSTEEN (DCBN 474317)
     Assistant United States Attorney
 5
             450 Golden Gate Avenue, Box 36055
 6           San Francisco, California 94102-3495
             Telephone: (415) 436-7168
 7           FAX: (415) 436-7027
             Email: Joseph.Springsteen@usdoj.gov
 8
     Attorneys for United States of America
 9
                                      UNITED STATES DISTRICT COURT
10
                                    NORTHERN DISTRICT OF CALIFORNIA
11
                                           SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                            CASE NO. 18-CR-00457 WHA TSH

14           Plaintiff,                                   STIPULATION AND [-eKOPDStD] ORDER
                                                          EXCLUDING SPEEDY TRIAL TIME FROM
15      V.                                                NOVEMBER 1, 2018, AND NOVEMBER 20,2018

16   ROY NEAL,

17           Defendant.

18

19           The parties, through their counsel of record, stipulate as follows:
20
                 1. The defendant, Roy Neal, represented by his attorney Jodi Linker, and the government,
21
                     represented by Joseph Springsteen, appeared before the Courton November 1, 2018 for a
22
                     detention hearing. The court temporarily remanded the defendant to be evaluated for
23

                     placement in a residential drug treatment program.
24

25               2. The government provided partial discovery to the counsel for the defendant on October

26                   22,2018, and expects to provide additional discovery promptly. The parties jointly
27                   requested that the matter be set before the Honorable William Alsup on November 20,
28

     STIPULATION AND [PROPOSED] ORDER
     18-CR-00457 WHA TSH
